Title: From Alexander Hamilton to James McHenry, 2 September 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Sepr 2. 1799
          
          The enclosed papers herewith sent shew the result of the inquiry into the charge against Capt White. The impression which the whole evidence makes on my mind is that Capt White judged very ill in doing as he did because the transaction was of a nature to subject him to suspicion, but that he acted from no evil will far from acting with any evil intention he committed the error through an excess of zeal for the service. Considering the positively good character of Capt White testified by so many respectable persons and how much his pecuniary circumstances placed above a resort to so mean and triffling an expedient for gain—I have concluded not to institute any formal proceeding against him unless I shall be so instructed by you.
          With great 
        